DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 13, first full paragraph, filed 1 October 2021, with respect to the rejection(s) of claim(s) 1, 8, 9, 11, 23 and 24, under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The rejection under 35 U.S.C. 112(a) for claims 12, 13, and 17-19 are withdrawn assuming “a securing material”  
This action is Non-Final.
In response to applicant's argument, see page 13, 1st full paragraph, that “the claims do not necessarily require that the same portion of securing material be used for both applications,” because “notably, “a securing material” is not recited.”  This argument is found persuasive for claim 1, since “a securing material” is not recited and in the rejection herein, the “securing material” is understood to mean that plural securing material are used as explained by applicant, see page 13, first full paragraph, lines 5-7 of said paragraph.
However, claim 12 does recite “a securing material” not “securing material” as argued so the arguments in regard to claim 12 are not found persuasive.  Still, to align with applicant’s arguments, “a securing material” of claim 12 is understood to be a typo and should be “securing material” and will be examined as such.
In response to applicant's argument, see page 10, last paragraph, that examiner admits there is support for transverse panels defining gaps, a typographical error was made.  In the objection to the specification at #5 in the previous office action mailed, 8 July 2021 should have read “There is NOT support for: “transverse panels define gaps between said adjacent ones of said transverse panels” (emphasis added).  With this in mind, examiner does not agree that applicant has support for gaps between a transverse panel and a tab of an adjacent transverse panel.
In response to applicant's argument, see page 10, last paragraph, that because gaps between longitudinal tabs are illustrated, and because the transverse and longitudinal panels share a similar design, they both necessarily provide the same gaps, examiner disagrees.  Similarities exist between the 
Upon further consideration, a new ground(s) of rejection is made in view of Estic and Glaser.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is support for: “transverse panels define gaps between said adjacent ones of said transverse panels” in the specification.  There is only a gap shown between longitudinal tabs and not any between transverse tabs.

Drawings
The drawings were received on 1 October 2021.  These drawings are unacceptable because they contain new matter.  There is no support for gaps between transverse tabs in the originally filed disclosure, and none should be shown in the drawings.  Instead the new matter should be deleted from the claim language.
Claim Objections
Claim 12 is objected to because of the following informalities:  Applicant argues that the claim language does not read “a securing material” only “securing material.” With this in mind, “a” should be deleted in front of “securing material” in claim 12.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 11-13, 17-19, 24 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, There is no teaching of gaps between transverse panels in the originally filed disclosure and no support is found in the previous disclosures that are listed as priority applications to this application. Figures only show gaps between longitudinal panels, at 24, fig. 2.  
The claims not addressed above are rejected because they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the last paragraph of claim 12, the divider box assembly is defined in terms of itself: “a securing material applied about a perimeter of said box assembly.”  Is the securing material part of the box assembly or is the securing material and box assembly a combination of structures being claimed?  Because the claims are directed to the overall structure of the divider box assembly, and a securing material is part of the divider box assembly, the claim should recite which part of the divider box assembly the securing material is applied to in order to avoid confusion.  For the purposes of examination the former is assumed.
The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11, 12, 13, 17, 19, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Estic (FR 1417280) in view of Glaser et al. (US 8474686).
Regarding claims 1, 11, 12, 24, Estic discloses a divider box assembly for a plurality of individual components, said divider box assembly comprising: 
Refer to fig. 1 and 2 of Estic, a series of substantially parallel transverse panels at 1, each of said transverse panels having a top edge, a bottom edge, and a pair of side edges, each of said transverse panels having a series of slots extending upwardly from said bottom edge of the transverse panel, wherein at least two of the substantially parallel transverse panels are exterior to the remaining substantially parallel transverse panels; 
Each of the transverse panels and longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab;
a series of substantially parallel longitudinal panels, at 2, each of said longitudinal panels having a top edge, a bottom edge, and a pair of side edges, each of said longitudinal panels having a series of slots extending downwardly from said top edge of the longitudinal panel, fig. 1 and 2, and 
wherein said transverse panels and said longitudinal panels are perpendicularly disposed with said transverse panel slots being placed within said longitudinal panel slots to create a crate of individual compartments for said plurality of individual components, fig. 1-3; 
wherein each of said transverse panels comprise a folded tab at each of the pair of side edges thereof, Fig 1 and 3, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab; 
wherein each of said longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said longitudinal panel immediately adjoining said folded tab, Fig. 1 and 3; 
wherein said folded tabs of said transverse panels in said series of substantially parallel transverse panels extend towards a fold line created by the folded tab of an adjacent one of said transverse panels, Fig. 1 and 3; 
a securing material (belt, 7, disclosed as cardboard, thin metal sheet, plastic, or any other suitable material, translation lines: 68-70) applied about a perimeter (via gluing or stapling, translation lines: 68-70, gluing meets the limitation of “adhesive”) of an enclosure defined by said folded tabs of each of said transverse panels and the folded tabs of each of said longitudinal panels for said divider box assembly 

    PNG
    media_image1.png
    434
    795
    media_image1.png
    Greyscale

As seen in Fig. 1 and 3 of Estic, the folded tabs of said transverse panels extend less than a distance between adjacent ones of said transverse panels such that gaps are formed.
Estic does not teach exterior panels attached to the exterior surfaces of the folded tabs by way of the securing material.  However, in the embodiment of Figs. 1-3 of Estic, there is no closing means for the top and bottom of the assembly. 
However Glasser teaches a transverse and longitudinal partition, at 40, fig. 1, where the partitions are surrounded by a belt (liner 38) and then inserted into a shipping box with four panels, 20a-20d, the box having a top closure (flaps 24) and a bottom closure (flaps 26), fig. 1 and 2, for shipping col. 3: 55-58, fig. 5.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the assembly of Estic within a box container for shipping as per the teaching of Glasser. 
Estic as modified above results in the one or more exterior panels (four exterior panels) being attached to the exterior surfaces of the folded tabs by way of the securing material and the securing material is interposed between the folded tabs and exterior panels.  I.e. the (belt) securing material is 

Regarding claims 8, 9, and 17 Estic as modified above teaches flaps that form a bottom fitted below each of said transverse panels and each of said longitudinal panels to cover a lower surface of said divider box assembly and a top (flaps) fitted atop of each of said transverse panels and each of said longitudinal panels to cover an upper surface of said divider box assembly.

Regarding claims 13 and 23, tape is a strip of material, the (belt) securing material of Estic is disclosed as cardboard, thin metal sheet, plastic, or any other suitable material, translation lines: 68-70 and considered to meet the limitation of “tape”.

Regarding claim 19, Estic further discloses that each of said partitioning panels in said first subset extend perpendicular to each of said partitioning panels in said second subset of said partitioning panels; each of said first and second folded tabs on a given one of said partitioning panels extend in opposing directions, fig. 1.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Estic and Glaser applied to claim 12 above, and further in view of Ewing (US 5758818).
Regarding claim 18, the references applied above teach all of claim 12, as applied above.  The references applied above do not teach a bottom sized to accommodate two box assemblies.  Ewing teaches a plurality of containers 120 attached side by side and housed in a bottom tray 140, Fig. 14.  The purpose of the side by side packaged containers of Ewing is to make the chain of distribution when 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799